Case 1:19-cv-03048-RRM-LB Document 7 Filed 03/02/21 Page 1 of 2 PageID #: 57




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
DONN ALBANO and HEATHER MILLER,

                                   Plaintiffs,
                                                                            ORDER
                 - against -                                          19-CV-3048 (RRM) (LB)

“DIGGDEJECTED” (John Doe Reddit Moderator),
REDDIT.COM, REDDIT CORPORATION SERVICE
COMPANY, ALEXIS OHANIAN, JUSTIN BASSETT,
and SAMUEL ALTMAN,

                                    Defendants.
------------------------------------------------------------------X
ROSLYNN R. MAUSKOPF, United States District Judge.

        Plaintiffs filed this action alleging, among other things, that that defendants conspired to

post and preserve defamatory comments on a Reddit.com forum about plaintiffs’ mobile

massage business in order to benefit a competing mobile massage business in which defendants

had a financial interest. By Memorandum and Order dated January 11, 2021, the Court granted

plaintiffs’ request to proceed in forma pauperis, dismissed the complaint for failure to state a

claim, and granted plaintiffs leave to amend within 30 days from the date of the Order. The

Court also warned plaintiffs that if they failed to file an amended complaint within 30 days,

judgment dismissing this action would enter for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).

        More than 30 days have elapsed and plaintiff has failed to file an amended complaint.

Accordingly, the Clerk of Court is respectfully directed to enter judgment. The Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in good

faith and therefore in forma pauperis status is denied for the purpose of an appeal. Coppedge v.

United States, 369 U.S. 438, 444–45 (1962).
Case 1:19-cv-03048-RRM-LB Document 7 Filed 03/02/21 Page 2 of 2 PageID #: 58




                                        SO ORDERED.

Dated: Brooklyn, New York
       March 2, 2021                    Roslynn R. Mauskopf

                                        ROSLYNN R. MAUSKOPF
                                        United States District Judge
